Case 2:16-cv-12959-AC-RSW ECF No. 218, PageID.2524 Filed 02/20/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


BRENDA SANDERS,

                     Plaintiff,

v.
                                                               Civil No. 16-12959
MICHIGAN SUPREME COURT, ET. AL.,
                                                               Hon. Avern Cohn

                     Defendants.

_____________________________________/


                                  JUDGMENT OF DISMISSAL


       The Court has reviewed the pleadings and the Report and Recommendation of the

Magistrate Judge, and on this date concurred with and adopted the Report and

Recommendation of the Magistrate Judge.

       Now, therefore this case is DISMISSED.

                                                 DAVID WEAVER



Dated: February 20, 2018                         By: s/Marie Verlinde
                                                 Deputy Clerk


I hereby certify that a copy of the foregoing document was mailed to the attorneys of record
on this date, February 20, 2019, by electronic and/or ordinary mail.

                                           s/Marie Verlinde
                                          Case Manager, (313) 234-5160
